DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 Specification
The disclosure is objected to because of the following informalities:
Paragraphs 25, 72 and 94 of the instant application recites a typo-error, the term “a symmetric” needs to be changed to --asymmetric-- since only the asymmetric compression is shown in Fig.6B and claimed in claims 5, 12, 19 and 26.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18, 20-25 and 27-28 are rejected under 35 U.S.C. 102 a1 as being anticipated by Ohta et al (US 2018/0324790).
For claim 1, Ohta discloses a method performed by a wireless device for communicating information in a physical uplink control channel (PUCCH) message, comprising: configuring a PUCCH message to include an uplink message in a short data field (see at least [0096]; configuring, by the mobile station, a resource in the PUCCH (uplink) with which TCP ACK (uplink) is transmitted to the base station); configuring the short data field to include an acknowledgement message responsive to data received from another wireless device (see at least [0096]; configuring, by the mobile station, a resource in the PUCCH (uplink) with which TCP ACK (acknowledgement message) to the base station in response to received downlink (DL) data); and sending the PUCCH message including the short data field to convey the uplink message to a communication network (see at least [0095]-[0096] and/or [0100]; mobile station transmits TCP ACK using PUCCH).
For claim 2, Ohta further discloses the data received from another wireless device comprises data from another wireless device received in a downlink channel (see at least Fig.7 and/or [0096]; MS is receiving downlink (DL) data from BS); and sending the PUCCH message including the short data field to convey the uplink 
For claim 3, Ohta further discloses wherein the acknowledgment message is a transfer control protocol (TCP) acknowledgment message (see at least [0095]-[0096] and/or [0100]; mobile station transmits TCP ACK using PUCCH). 
For claim 4, Ohta further discloses concatenating the acknowledgment message and other information in the PUCCH message (see at least [0100]; transmit at least HARQ ACK/NACK (other information) along (concatenating) with TCP ACK in the PUCCH).
For claim 6, Ohta further discloses receiving an instruction from a network element to enable the wireless device to configure the PUCCH message to include the acknowledgment message (see at least [0096]-[0097]; transmission of control signal by BS (network element) including resource allocation (enable) for the TCP ACK in the PUCCH OR receiving the DL data (instruction) to enable the configuration/transmission of TCP ACK in the PUCCH).
For claim 7, Ohta further discloses receiving an instruction from an application executing on the wireless device to enable the wireless device to configure the PUCCH message to include the acknowledgment message (see at least Fig.7; TCP-based communication and wherein when MS 200 receives TCP data, it will trigger the application (various service) executed on the device (such as least phone or game device ([0058])) to enable the TCP ACK/NACK to be initiated by the application 
Claims 8-11 and 13-14 are rejected for same reasons as claims 1-4 and 6-7, respectively (see at least Fig.2 and/or Fig.4 and/or Fig.18; MS 200).
Claims 15-18 and 20-21 are rejected for same reasons as claims 1-4 and 6-7, respectively (see at least Fig.2 and/or Fig.4 and/or Fig.18; MS 200).
Claims 22-25 and 27-28 are rejected for same reasons as claims 1-4 and 6-7, respectively (see at least Fig.2 and/or Fig.4 and/or Fig.18; MS 200: at least processor and memory (CRM)). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of Uchino et al (US 2020/0022023).
.
Response to Argument
10.	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) being used in the current rejection in regard of the introduction of at least Ohta et al.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


	/Hicham B. Foud/
	Art unit 2467

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467